Citation Nr: 0404707	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to waiver of recovery of overpayment of home loan 
guaranty indebtedness in the amount of $6,468.93, to include 
validity of the debt.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel






INTRODUCTION

The veteran had active service from October 1983 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of a Committee on Waivers 
and Compromise (committee) at the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In his March 2003 substantive appeal, the veteran requested a 
Board hearing.  The hearing was scheduled for August 7, 2003, 
at 1:00 p.m.  There is no evidence that the April 10, 2003, 
Board letter which informed the veteran of the date and time 
was returned as undelivered.  The veteran did not appear for 
the hearing.  The matter is now before the Board for 
appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran apparently defaulted on his home mortgage loan, 
for which VA was the guarantor.  The financial institution 
which serviced the loan instituted foreclosure proceedings 
and the home was sold at a judicial sale.  The foreclosure 
proceeding, after the proceeds of the sale were applied to 
the unpaid loan balance, accrued interest, and other costs, 
resulted in a deficiency of $6,468.93.  VA paid that amount 
to the financial institution.  VA then initiated action to 
collect the $6,468.93 from the veteran, who applied for a 
waiver.  As set forth above, the committee denied a waiver, 
and the veteran appealed.

The Board's initial review of this case indicates incomplete 
documentation.  The Board notes that, in a September 1992 
letter, the servicing financial institution informed VA that 
the veteran's loan was reinstated, as all delinquent 
payments, including the payment due for August 1992, were 
received.  The next documentation in the case file is what 
appears to be a copy of the published newspaper notice of the 
foreclosure sale dated in October 2000.  The Board notes the 
absence of any documentation as to what notice, if any, the 
veteran received of the foreclosure proceeding and events 
related to the judicial foreclosure.  It is important that 
there be evidence that adequate notice of the foreclosure and 
sale were provided to the veteran.  Opinion of The General 
Counsel 15-94 (June 22, 1994).  

Further the case file contains copies apparently of only part 
of the legal documents associated with the foreclosure 
proceeding.  The Board notes no copy of the complaint filed 
with the Charles County, Maryland, Circuit Court or other 
papers usually filed in pursuit of a judicial foreclosure.  
Finally, the Board does not note any evidence in the file 
that the RO complied with 38 U.S.C.A. § 3732(a)(4)(A) (West 
2002).  A copy of the initial letter which informed the 
veteran of the indebtedness and demanded payment thereof to 
VA is not in the file.  These items are very significant in 
that they constitute evidence of the notice which must be 
provided.

The Board notes what appears to be a running chronology of 
events, much of which is entered cryptically.  This is 
located on the left flap of the loan guaranty folder.    
Thus, it appears that the actions noted above may well have 
been accomplished by the RO.  Nonetheless, there is no 
documentation in the case file to that effect.  It is noted 
that the property in question was in Maryland, and initial 
dealings were with the Baltimore RO concerning the loan in 
1989-1992.  Current dealings are with the Roanoke RO.  It may 
be that some correspondence is in a separate file at one or 
the other ROs.

As concerns the issue of the propriety of a waiver of the 
indebtedness, the Board notes that the veteran received a 
discharge of all indebtedness in February 1993 from the 
United States Bankruptcy Court for the District of Maryland.  
Further, the veteran's VA Form 20-5655, Financial Status 
Report, reflects no creditors or outstanding indebtedness and 
only $50.00 in the bank.  Nonetheless, the veteran reports a 
monthly deficit of $705.00 to $1,355.00 per month.

Accordingly, the case is REMANDED for the following:

1.  The Baltimore and Roanoke ROs shall 
search for, and hopefully locate all 
documentation related to the to the 
foreclosure on the veteran's loan and 
subsequent VA initiation of collection of 
indebtedness and associate it with the 
case files.  The documentation should 
include, but not be limited to, copies of 
the documents which show the RO issued 
the notice and provided the information 
required by 38 U.S.C.A. § 3732(a)(4)(A), 
copies of all legal documents filed with 
the Charles County Circuit Court as 
concerns the foreclosure action, copies 
of the relevant documents related to the 
veteran's relapsing into default after 
September 1992, which resulted in the 
foreclosure, a copy of the VA letter 
which initiated the collection action and 
notified the veteran of his procedural 
rights under the collection process.

2.  Ask the veteran to provide 
information on how he covers his claimed 
monthly deficit and documentation to 
support his proffered explanation.  A 
current financial status report should be 
requested and completed by the appellant.

3.  After all of the above is completed, 
the RO shall review any evidence obtained 
since the statement of the case (SOC) in 
light of all the other evidence of 
record.  To the extent that any benefit 
sought on appeal remains denied, issue 
the veteran a supplemental SOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



